Citation Nr: 1707670	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  05-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis (previously claimed as a foot disorder).

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from April 2004, May 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

For clarification purposes, the Board has recharacterized the issues on appeal to better reflect the disabilities asserted by the Veteran.  Namely, the claim for a foot and leg disorder has been separated into two issues as the record indicates separate disabilities.  See March 2016 VA examination.  These changes are noted on the title page of this decision.

The Board remanded this matter in December 2015 for further development.

The appeal initially included the issue of entitlement to service connection for bilateral leg disability.  Following the December 2015 Remand, the AOJ issued a decision in October 2016 that granted service connection for disability of the right calf and leg, which was rated at 30 percent disabling.  The issue of service connection for left leg disability remains on appeal.

The issues of service connection for leg, low back and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral plantar fasciitis is the result of the Veteran's service-connected calcaneal heel spurs.



CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for service connection for plantar fasciitis this claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran seeks service connection for his diagnosed bilateral plantar fasciitis.  See February 2017 Informal Hearing Presentation.  A medical opinion was obtained from a VA examiner in July 2016.  In pertinent part, the examiner opined that it was at least as likely as not that the Veteran's plantar fasciitis was proximately due to, or the result of, his service connected heel spurs.  In rationalizing this opinion, the examiner noted that "faulty foot mechanics cause plantar fasciitis...[and the Veteran's] bilateral heel spurs could cause plantar fasciitis."  This opinion is deemed highly probative as it was made in conjunction with in-person examination, review of the claims file and consideration of the Veteran's foot disabilities. 

The Board acknowledges that there is also a negative nexus opinion of record.  However, for reasons discussed in the Board's previous remand, this opinion was not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

In light of the positive VA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's plantar fasciitis was due to his service connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for plantar fasciitis on a secondary basis is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND

In March 2016, a VA examiner opined that the Veteran's knee, left leg and back conditions were not the result of, or aggravated by, his service connected heel spurs.  In relevant part, the examiner indicated that his heel spurs were not "severe enough to cause the vet's knee condition or worsen it" or "severe enough to cause the leg atrophy on one side or worsen this condition."  That said, the Veteran is now service connected for plantar fasciitis as well as a right leg disability.  The record is silent as to the combined effect of heel spurs and plantar fasciitis and right leg disability with regard to the Veteran's claimed conditions.  As such, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion, from the March 2016 VA examiner, or if unavailable another appropriate examiner.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After reviewing the record, and conducting a thorough examination and interview of the Veteran if deemed necessary, the VA examiner should offer his/her opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee, left knee, low back, and/or left leg disabilities were caused or aggravated by his service-connected bilateral foot and right leg disabilities (whether individually or collectively).

In response to this question, the examiner must discuss the following:

a. The 2016 VA examiner's statement that the Veteran's bilateral heel spurs were not "severe enough to cause the vet's knee condition or worsen it" or severe enough to cause the leg atrophy on one side or worsen this condition."  

i. In that regard, would the Veteran's plantar fasciitis, either individually or in conjunction with his heel spurs, be severe enough to aggravate or cause his leg, knee, or back disabilities?

ii. The Veteran's lay statements including his March 2009 correspondence discussing the functional impairments associated with his service connected and non-service connected disabilities.

b. The examiner must discuss the significance of all of Dr. J. C., DC's correspondence regarding the interconnectivity of the Veteran's leg, foot, back and knee disabilities.  

Special attention is direct to:

i. Dr. C.'s opinion that the Veteran's bilateral foot disabilities cause an abnormal gait which in turn causes knee and pelvic rotation resulting in abnormal pressure to his back.  See June 2008 Calhoun Chiropractic Correspondence.  

ii. Dr. C.'s statement that the Veteran's foot subluxation led to "moderate permanent partial disability."  See April 2010 Calhoun Chiropractic Correspondence; see also January 2011 correspondence.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2. Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


